Citation Nr: 0925333	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  09-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability as a result of VA 
surgery performed in February 1971.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1944 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision, which denied 
the benefit sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2006); see 
also VAOPGCPREC 7-2004.  The United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date, if his 
38 U.S.C. § 1151 claim is granted on appeal.  Such notice 
must be given on remand.  

The Veteran asserts that he has acquired a right leg 
disability as a result of the February 1971 VA surgery that 
was performed on his right leg. (See March 2009 Form 9).  He 
maintains that he currently suffers from a right leg 
disability and that entitlement to benefits are warranted 
under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the Veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a Veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the Veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Even though the claims file contains an operation report from 
the Hines VAMC for the February 1971 surgery, it does not 
include copies of the Standard Form 22, documenting informed 
consent for the surgical procedures performed at the VAMC nor 
any VA records prior to February 1971 or the admission and 
discharge evaluations and summaries for the VA 
hospitalization.  On remand, the RO should attempt to obtain 
copies of such records.

The Veteran stated that he was in the Hines VAMC for three 
weeks leading up to and during his right leg surgery.  A 
February 2, 1971 hospital summary shows that the Veteran was 
admitted to the Hines VAMC on January 15, 1971.  However, the 
claims file only contains the operational report and one 
summary, both dated February 2, 1971.  On remand, the RO 
should attempt to obtain any outstanding records from the 
Hines VAMC, as these records may describe the Veteran's 
physical condition prior to the February 1971 surgery.  

Additionally, the February 2, 1971 hospital summary revealed 
that the Veteran fell on November 30, 1970 and sustained a 
fracture of his right femur.  However, the claims file does 
not contain any medical records pertaining to the 1970 fall.  
On remand, the RO should attempt to obtain copies of any such 
records.  

Finally, the Board feels that the Veteran should be afforded 
an examination by a physician who has not participated in his 
treatment or offered an opinion on this matter to obtain an 
opinion needed to reach an informed decision.  Under VA's 
duty to assist, if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking additional medical records, and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).  In this case, the Veteran has not been examined to 
determine whether he has an additional disability and if he 
does, whether it is related to his February 1971 surgery.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Review the entire file and ensure for 
the issue on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the Veteran and his representative a 
corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if his 
38 U.S.C. § 1151 claim is granted on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's right leg, which are not 
currently associated with the Veteran's 
claims file should be requested.  
Specifically, records from the Veteran's 
November 30, 1970 fracture of the right 
femur should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file

3.  Attempt to obtain any missing VA 
hospital and outpatient records from the 
Hines VAMC, not already associated with 
the claims file, in particular any 
consent forms relating to, or signed by 
the Veteran in conjunction with, his 
February 1971 surgery and 
hospitalization, to include admission and 
discharge evaluations and summaries and 
treatment records.  If such records are 
unavailable, the provider should so 
state.

4.  Schedule the Veteran for an 
examination by an appropriate physician, 
who has not previously been involved in 
the Veteran's care or in giving an 
opinion on his claim.  The claims file 
with associated treatment records and 
this remand must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.  

5.  After a thorough review of the claims 
file and the clinical findings of the 
examination, the examiner should: (1) 
describe the Veteran's physical condition 
immediately prior to the February 1971 
surgery upon which the 1151 claim is 
based and compare it with the subsequent 
physical condition resulting from the 
February 1971 surgery, (2) discuss the 
nature and extent of any "additional 
disability" attributable to VA treatment, 
and (3) opine whether any "additional 
disability" was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the hospital 
care, medical or surgical treatment.  The 
examiner must also express an opinion as 
to (1) whether it is as likely as not (50 
percent or more probability) that any 
current disorder, or aggravation of any 
preexisting disorder, is the result of VA 
medical treatment/hospitalization in 
February 1971, (2) whether any such 
current disorder was a "necessary 
consequence" of VA medical 
treatment/hospitalization properly 
administered with the express or implied 
consent of the Veteran, and (3) whether 
any such current disorder is due to the 
natural progression of a disease or 
injury that occurred prior to or after VA 
surgery in February 1971.  If the 
examiner determines that VA's actions 
caused additional disability to the 
Veteran, then the examiner should offer 
an opinion on whether the evidence shows 
an event not reasonably foreseeable 
possibly caused the additional disability 
to the Veteran.  The examiner should 
discuss any other medical opinions on 
this issue in the record and clearly 
outline the rationale for any opinion 
expressed in a typewritten report.

6.  After completion of the above 
development, the Veteran's section 1151 
claim should be readjudicated.  If the 
determination remains less than fully 
favorable, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


